Case 3:16-cv-02435-BRM-DEA Document 189 Filed 04/22/19 Page 1 of 1 PageID: 2882




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                                     :
  AGNES LAWSON and CASSIUS                           :
  LAWSON, h/w                                        :
                                                     :
                  Plaintiffs,                        : Civil Action No. 16-2435 (BRM)(DEA)
                                                     :
          v.                                         :                ORDER
                                                     :
  AMERICAN GUARANTEE AND                             :
  LIABILITY INSURANCE COMPANY, et                    :
  al.,                                               :
                                                     :
                  Defendants.


         THIS MATTER is before the Court following the Honorable Judge Douglas E. Arpert’s

 granting of Plaintiff’s application for the appointment of a Special Master under Federal Rule of

 Civil Procedure 53. (ECF No. 187 ¶ 5.) Pursuant to same, the Court proposes and anticipates the

 appointment of Judge Harry G. Carroll (ret.), Meyerson, Fox, Mancinelli & Conte, P.A., One

 Paragon Drive, Suite 240, Montvale, New Jersey, as Special Master. Consistent with Judge

 Arpert’s order, the parties shall:

                 no later than April 30, 2019, . . . submit correspondence to the Court
                 addressing (1) the party’s position on any issue the party would like
                 the Court to consider in relation to the appointment of a Special
                 Master; and (2) the party’s position on the items identified in Rule
                 53(b)(2).

 (ECF No. 187 ¶ 5.) Accordingly, and for good cause appearing,

         IT IS on this 22nd day of April 2019,

         SO ORDERED.

                                                           /s/ Brian R. Martinotti
                                                         HON. BRIAN R. MARTINOTTI
                                                         UNITED STATES DISTRICT JUDGE
